[waiverandfirstamendmente001.jpg]
EXECUTION VERSION LIMITED CONDITIONAL WAIVER AND AMENDMENT NO. 1 TO SUPER
PRIORITY CREDIT AGREEMENT LIMITED CONDITIONAL WAIVER AND AMENDMENT NO. 1 TO
SUPER PRIORITY CREDIT AGREEMENT (this “Agreement”), dated effective as of July
31, 2019 (the “Effective Date”), among NORTHSTAR HEALTHCARE ACQUISITIONS,
L.L.C., a Delaware limited liability company (the “Borrower”), NOBILIS HEALTH
CORP., a British Columbia corporation (the “Parent”), NORTHSTAR HEALTHCARE
HOLDINGS, INC., a Delaware corporation (“Holdings”), the other Loan Parties (as
defined in the Super Priority Credit Agreement (defined below)) party hereto,
BBVA USA, an Alabama banking corporation f/k/a Compass Bank (in its individual
capacity, “BBVA USA”), in its capacity as Super Priority Agent (in such capacity
for itself and the other Super Priority Lenders, the “Super Priority Agent”),
and the Super Priority Lenders party hereto. Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided to such terms in the Super Priority Credit
Agreement referred to below. W I T N E S S E T H: WHEREAS, the Borrower, the
Parent, Holdings, the other Loan Parties party thereto, the Super Priority
Lenders party thereto, the Super Priority Agent and the other parties thereto
have entered into that certain Super Priority Credit Agreement, dated as of May
22, 2019 (as from time to time amended, amended and restated, supplemented or
otherwise modified, the “Super Priority Credit Agreement”); WHEREAS, the Loan
Parties acknowledge and agree that certain Events of Default as described below
have occurred and are continuing (collectively, the “Specified Events of
Default”): (a) under Section 8.1(b) of the Super Priority Credit Agreement due
to the Borrower’s failure to comply with the financial covenants set forth in
Section 7.11 of the Super Priority Credit Agreement as a result of (i) actual
cash receipts being less than 90% of the projected cash receipts for the one
week period ended June 28, 2019 as set forth in the applicable most recent
Approved Budget and (ii) actual surgical cases performed being less than 90% of
the projected surgical cases for the one week periods ended June 28, 2019 and
July 12, 2019, in each case as set forth in the applicable most recent Approved
Budget and (b) an Event of Default has occurred and is continuing under Section
8.1(e) of the Super Priority Credit Agreement as a result of the occurrence of
events of default under the Existing Credit Agreement due to Borrower’s failure
to comply with Section 5(dd) of that certain Third Limited Conditional
Forbearance Agreement, dated effective June 14, 2019, by and among the Borrower,
Parent Holdings, the loan parties party thereto, the Existing Administrative
Agent and the Existing Lenders party thereto; WHEREAS, as a result of the
Specified Events of Default, the Super Priority Agent has the right to exercise
all rights and remedies available to it under the Super Priority Credit
Agreement, the other Super Priority Loan Documents and applicable law; WHEREAS,
the Loan Parties have requested, and subject to the terms and conditions set
forth herein, the Super Priority Agent and the Super Priority Lenders party
hereto (the “Consenting Super Priority Lenders”) have agreed, subject to the
terms and conditions set forth herein, to waive the Specified Events of Default
as specifically set forth herein. NOW, THEREFORE, in consideration of the
foregoing and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to the
above Recitals and as follows: 502327881 v7 1205867.00001



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente002.jpg]
SECTION 1. Limited Conditional Waiver. Pursuant to Section 10.1 of the Super
Priority Credit Agreement, and upon the occurrence of the Waiver Effective Date
(as defined in Section 5 below), each Super Priority Lender hereby temporarily
waives each of the Specified Events of Default during the period (the “Waiver
Period”) commencing on the Waiver Effective Date and ending on the earliest of
(i) the occurrence of an Event of Default other than the Specified Events of
Default during such Waiver Period, (ii) any Loan Party’s actual knowledge of an
Event of Default (other than the Specified Events of Default) that occurred
prior to the Waiver Period and that has not been cured within three (3) Business
Days of a Loan Party obtaining actual knowledge of such Event of Default, and
(iii) August 30, 2019, after the earliest of which such Specified Events of
Default shall spring back into existence. SECTION 2. Amendments to Super
Priority Credit Agreement. Effective as of the Waiver Effective Date and subject
to the terms and conditions set forth herein and in reliance upon
representations and warranties set forth herein, the Super Priority Credit
Agreement is hereby amended as follows: (a) The definition of the term “Maturity
Date” in the Super Priority Credit Agreement is amended and restated in its
entirety to read as follows: “Maturity Date” means the earlier to occur of (a)
August 30, 2019 (or such later date as the Super Priority Agent and the Super
Priority Lenders may agree in writing in their sole discretion) or (b) the
indefeasible payment in cash of a discounted amount of the Indebtedness under
the Existing Credit Agreement with the express written consent of the Existing
Administrative Agent and Existing Lenders in full satisfaction of the
Indebtedness under the Existing Credit Agreement; provided that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day. (b) Section 6.48 of the Super Priority Credit Agreement
is hereby amended and restated in its entirety to read as follows: “6.48
Transaction Covenants. (a) The Loan Parties shall continue the process to seek a
refinancing of the Obligations and of the obligations under the Existing Credit
Agreement (a “Refinancing”) or sale of the Assets free and clear of all liens,
with the refinancing amount/purchase price to be paid at closing in cash
resulting in the full and indefeasible payment in cash of all of the Obligations
and a discounted payment in cash of all of the obligations under the Existing
Credit Agreement that is expressly consented to in writing by the Existing
Administrative Agent and the necessary Existing Lenders; (b) The Loan Parties
shall continue to (i) maintain and update a virtual data room under the
administration of SSG (including, without limitation, providing updated
projections and such other information as may be reasonably required by SSG),
and (ii) identify lenders, investors, strategic and financial buyers for the
Loan Parties' Assets; (c) The Loan Parties shall continue to use their best
efforts to set up a competitive auction or other Refinancing or sales process
for the Assets acceptable to the Super Priority Agent; (d) The Loan Parties
shall continue to (x) disclose to the Super Priority Agent the identities of
those parties that have executed a non-disclosure agreement (“NDA”) and
registered for access to the data room, and (y) deliver to those prospective
lenders, investors and purchasers who have executed an NDA, a cover letter and
confidential 2 502327881 v7 1205867.00001



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente003.jpg]
offering memorandum soliciting from such prospective lenders, investors and
purchasers offers to close a Refinancing or acquire the Loan Parties’ Assets
pursuant to a Refinancing or purchase transaction, which would provide at
closing for the full and indefeasible payment in cash of all of the Obligations
and a discounted payment in cash of all of the obligations under the Existing
Credit Agreement that is expressly consented to in writing by the Existing
Administrative Agent and the necessary Existing Lenders; and (e) On or before
August 23, 2019 (or such later date as expressly agreed by the Super Priority
Agent in writing in its sole discretion), following obtaining the written
consent of the Super Priority Agent, the necessary Super Priority Lenders, the
Existing Administrative Agent and the necessary Existing Lenders, the Loan
Parties shall close the refinance or sale transaction(s) with respect to the
Assets; provided, however, to the extent that SSG and the Loan Parties have
secured a binding contract from a purchaser of the Assets and such contract is
acceptable to the Super Priority Agent as evidenced by a written consent
thereto, then the August 23, 2019 deadline shall be extended by the Super
Priority Agent through August 30, 2019 to accommodate the closing of the sale;
provided, further that (i) the Loan Parties have sufficient liquidity to
maintain their operations for such additional period; and (ii) the Existing
Administrative Agent and the required Existing Lenders have agreed in writing to
continue to forbear from the exercise of remedies during such additional period
in accordance with the terms of the Existing Credit Agreement.” SECTION 3. Other
Covenants and Agreements. Each Loan Party hereby agrees as follows: (a)
Authorization to Fund the Interest Account. The Loan Parties hereby authorize
the Super Priority Agent to transfer from the Agent Controlled Account to the
Interest Account an amount equal to the amount of interest that will accrue on
the Loans from the period beginning July 31, 2019 through and including August
30, 2019. (b) Sale of Obsolete Equipment and Inventory from Closed Locations.
The Loan Parties shall as soon as possible and no later than August 9, 2019 (or
such later date as may be agreed to in writing by the Super Priority Agent in
its sole discretion) (i) provide the Super Priority Agent with a third party
appraisal of all equipment and inventory located at or removed from any
locations that are no longer in operation (to the extent (A) such equipment and
inventory is no longer useful to the ongoing operations of the Loan Parties and
(B) the Loan Parties have access to such equipment and inventory, as applicable)
(collectively, the “Obsolete Equipment and Inventory”), (ii) provide the Super
Priority Agent with a listing of all Obsolete Equipment and Inventory, and (iii)
cause Obsolete Equipment and Inventory to be sold or otherwise disposed of on
terms that are approved in writing by the Super Priority Agent in its sole
discretion. The Loan Parties shall apply all net cash proceeds of any such sale
or disposition in accordance with the terms of the Super Priority Credit
Agreement. The failure by the Loan Parties to comply with any of the
requirements set forth in this Section 3 shall constitute an Event of Default
under Section 8.1(b) of the Super Priority Credit Agreement. SECTION 4.
Acknowledgement and Confirmation. Each of the Loan Parties party hereto hereby
agrees and acknowledges that with respect to each Super Priority Loan Document
to which it is a party, after giving effect to this Agreement and the
transactions contemplated hereunder: (a) as of July 31, 2019, subject to
additions and other adjustments as permitted under the Super Priority Loan
Documents, the aggregate balance of the outstanding Obligations under the Super
3 502327881 v7 1205867.00001



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente004.jpg]
Priority Credit Agreement is equal to $7,846,875.00, and that the respective
balances of the Loans and unpaid interest as of such date were equal to the
following: Loans $ 7,750,000.00 Interest $ 96,875.00 TOTAL $ 7,846,875.00 The
foregoing amounts do not include interest accruing after July 31, 2019,
additional fees, expenses and other amounts that are chargeable or otherwise
reimbursable under the Super Priority Credit Agreement and the other Super
Priority Loan Documents. Further, each of the Loan Parties acknowledges and
agrees that the above described amounts are not subject to any offset,
reduction, counterclaim or defense by the Loan Parties. (b) all of its
obligations, liabilities and indebtedness under such Super Priority Loan
Document, including guarantee obligations, shall, except as expressly set forth
herein or in the Super Priority Credit Agreement, remain in full force and
effect on a continuous basis; and (c) all of the Liens and security interests
created and arising under such Super Priority Loan Document remain in full force
and effect on a continuous basis, and the perfected status and priority to the
extent provided for in the Super Priority Loan Documents of each such Lien and
security interest continues in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged as Collateral for the Obligations, to
the extent provided in such Super Priority Loan Documents. SECTION 5. Conditions
to the Waiver Effective Date. Section 1 of this Agreement shall become effective
on the date when the following conditions shall have been satisfied or waived
(such date, the “Waiver Effective Date”): (a) Deliverables. The Super Priority
Agent shall have received this Agreement, duly executed by the Super Priority
Agent, each of the Loan Parties and each of the Super Priority Lenders. (b)
Representations and Warranties. The representations and warranties of the Loan
Parties contained in Article V of the Super Priority Credit Agreement and in
each other Super Priority Loan Document shall be true and correct in all
material respects (or, in the case of any such representation and warranty that
is subject to materiality or Material Adverse Effect qualifications, in all
respects) on and as of the Waiver Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, in the case of
any such representation and warranty that is subject to materiality or Material
Adverse Effect qualifications, in all respects as of such earlier date);
provided that no representation or warranty shall be rendered inaccurate as a
result of the occurrence and continuation of the Specified Events of Default and
the Specified Events of Default (as defined in the Fourth Limited Conditional
Forbearance Agreement, dated effective July 31, 2019, by and among the Borrower,
Parent, Holdings, the loan parties party thereto, the Existing Administrative
Agent and the Existing Lenders party thereto. (c) Absence of Additional
Defaults. No Default or Event of Default under the Super Priority Credit
Agreement or the other Super Priority Loan Documents shall have occurred on or
after the Waiver Effective Date and be continuing, other than the Specified
Events of Default. (d) Expenses of Super Priority Agent. The Borrower shall have
paid all reasonable and documented expenses of the Super Priority Agent and BBVA
USA in its capacity as Super Priority Lender incurred or accrued through the
Waiver Effective Date (including, without limitation, (i) any 4 502327881 v7
1205867.00001



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente005.jpg]
unpaid demand invoice from K&L Gates, LLP in its capacity as counsel to the
Super Priority Agent and DLA Piper in its capacity as Super Priority Agent’s
local Delaware counsel, in each case delivered to Borrower on or prior to the
Waiver Effective Date, and (ii) any unpaid demand invoices from Berkeley
Research Group in its capacity as financial advisor to the counsel to the Super
Priority Agent delivered to Borrower for services incurred, relating to the
period prior to the Waiver Effective Date), for which demand invoices have been
delivered to the Borrower on or prior to the Waiver Effective Date. Without
limiting the generality of the provisions of Section 9.3(c) of the Super
Priority Credit Agreement, for purposes of determining compliance with the
conditions specified in this Section 5, each Super Priority Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Super Priority
Lender unless the Super Priority Agent shall have received notice from such
Super Priority Lender prior to the proposed Waiver Effective Date specifying its
objection thereto. SECTION 6. Costs and Expenses. The Loan Parties hereby
reconfirm their obligations under the Super Priority Loan Documents, including
Section 10.4 of the Super Priority Credit Agreement, to make payments and
reimbursements in accordance with the terms thereof (including with respect to
this Agreement). SECTION 7. Representations and Warranties. To induce the Super
Priority Agent and the other Super Priority Lenders to enter into this
Agreement, each Loan Party represents and warrants to the Super Priority Agent
and the other Super Priority Lenders on and as of the Waiver Effective Date
(and, in each case, after giving effect to the limited conditional waiver
contained in Section 1 of this Agreement) that, in each case: (a) the
representations and warranties of the Loan Parties contained in Article V of the
Super Priority Credit Agreement and in each other Super Priority Loan Document
are true and correct in all material respects (or, in the case of any such
representation and warranty that is subject to materiality or Material Adverse
Effect qualifications, in all respects) on and as of the Waiver Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
subject to materiality or Material Adverse Effect qualifications, in all
respects as of such earlier date); provided that no representation or warranty
shall be rendered inaccurate as a result of the occurrence and continuation of
the Specified Events of Default; (b) no Default or Event of Default exists and
is continuing immediately prior to or after giving effect to this Agreement, in
each case, other than as expressly waived or specified hereunder; (c) the
execution, delivery and performance by such Loan Party of this Agreement have
been duly authorized by all necessary corporate and other organizational action
and do not and will not require any approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person other than the authorizations, approvals, actions, notices and
filings listed on Schedule 5.3 of the Disclosure Schedules, all of which have
been duly obtained, taken, given or made and are in full force and effect on the
Waiver Effective Date; (d) no Loan Party has sold or received partial payment
for the assignment or sale of any of its accounts receivable in connection with
any arrangement involving any Loan Party or any non-Loan Party; and (e) this
Agreement has been duly executed and delivered by each Loan Party that is a
party hereto and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable against such 5 502327881 v7 1205867.00001



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente006.jpg]
Loan Party in accordance with its terms; provided that the enforceability hereof
is subject to general principles of equity, principles of good faith and fair
dealing and to bankruptcy, insolvency and similar Laws affecting the enforcement
of creditors’ rights generally. SECTION 8. Reference to and Effect on the Super
Priority Credit Agreement and the Super Priority Loan Documents. (a) On and
after the Effective Date, each reference in the Super Priority Credit Agreement
to “this Agreement,” “herein,” “hereto”, “hereof” and “hereunder” or words of
like import referring to the Super Priority Credit Agreement, and each reference
in the Notes and each of the other Super Priority Loan Documents to “the Super
Priority Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Super Priority Credit Agreement, shall mean and be a reference
to the Super Priority Credit Agreement, as modified by this Agreement. (b) The
Super Priority Credit Agreement and each of the other Super Priority Loan
Documents, as specifically modified by this Agreement, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. (c) The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Super Priority Lender or the Super Priority Agent under
any of the Super Priority Loan Documents, nor constitute a waiver of any
provision of any of the Super Priority Loan Documents. Without limiting the
generality of the foregoing, the Collateral Documents in effect immediately
prior to the date hereof and all of the Collateral described therein in
existence immediately prior to the date hereof do and shall continue to secure
the payment of all Obligations of the Loan Parties under the Super Priority Loan
Documents, in each case, as modified by this Agreement. SECTION 9. Governing
Law; Jurisdiction. (A) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. (b) EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE SUPER PRIORITY AGENT, ANY SUPER PRIORITY LENDER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER SUPER PRIORITY LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER 6 502327881 v7 1205867.00001



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente007.jpg]
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER SUPER PRIORITY
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE SUPER PRIORITY AGENT, ANY SUPER
PRIORITY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER SUPER PRIORITY LOAN DOCUMENT AGAINST ANY LOAN PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. SECTION 10. Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement. SECTION 11. Release. Each of the Parent, Holdings, the Borrower
and each other Loan Party, on behalf of itself and its Subsidiaries, successors,
assigns and other legal representatives, hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature (collectively, the “Claims”), whether known or
unknown, which any of them have, may have, or might assert at the time of the
execution of this Agreement or in the future against the Super Priority Agent,
the Super Priority Lenders and/or their respective present and former parents,
affiliates, participants, officers, directors, employees, agents, attorneys,
accountants, consultants, attorney’s consultants (including, without limitation,
Berkeley Research Group, LLC), and each of their respective successors and
assigns (each a “Releasee”), directly or indirectly, which occurred, existed,
were taken, permitted or begun from the beginning of time through the date
hereof, arising out of, based upon, or in any manner connected with (a) this
Agreement, the other Super Priority Loan Documents and/or the administration
thereof or the Obligations created thereby, (b) any discussions, commitments,
negotiations, conversations or communications with respect to the refinancing,
restructuring or collection of any of the Obligations, or (c) any matter related
to the foregoing; provided that (i) the foregoing shall not release Claims
arising following the date hereof, and (ii) such release shall not be available
to any Releasee with respect to a Claim to the extent that such Claim is
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Releasee. SECTION 12. Acknowledgments; Reservation of Rights. (a) The Loan
Parties hereby acknowledge and agree that the Specified Events of Default
constitute Events of Default under the Super Priority Credit Agreement and, in
the absence of the limited conditional waiver set forth in Section 1 of this
Agreement, permits the Super Priority Agent and the Super Priority Lenders to,
among other things, take any enforcement action or otherwise exercise any or all
rights and remedies provided for under the Super Priority Loan Documents or
applicable law including, without limitation, those described in this Section
12. (b) The Loan Parties hereby acknowledge and agree that each of the Super
Priority Agent and the Super Priority Lenders expressly reserves all of its
rights, powers, privileges and remedies under the Super Priority Credit
Agreement, other Super Priority Loan Documents and/or applicable law, including,
without limitation, its right at any time from and after termination or
expiration of the Waiver Period, (i) to determine not to make further
Disbursements under the Super Priority Credit Agreement as a result of the
Specified Defaults, (ii) to accelerate the Obligations, (iii) to charge the
default rate of interest in respect of the Obligations (as of any date from and
after the date on which the Specified Defaults first occurred), (iv) to commence
any legal or other action to collect any or all of the Obligations from any or
all of the Loan Parties, and any other person liable therefor and/or any
collateral, (v) to foreclose or otherwise realize on any or all of the
collateral and/or as appropriate, set-off or apply to the payment of any or all
of the Obligations, any or all of the collateral, (vi) to take any other
enforcement 7 502327881 v7 1205867.00001



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente008.jpg]
action or otherwise exercise any or all rights and remedies provided for by any
or all of the Super Priority Credit Agreement, other Super Priority Loan
Documents or applicable law, and (vii) to reject any forbearance, financial
restructuring or other proposal made by or on behalf of Borrower, any other Loan
Party or any creditor or equity holder. Each of the Super Priority Agent and the
Super Priority Lenders may exercise their respective rights, powers, privileges
and remedies, including those set forth in (i) through (vii) above at any time
after the termination or expiration of the Waiver Period in its sole and
absolute discretion without further notice. No oral representations or course of
dealing on the part of the Super Priority Agent, any Super Priority Lender or
any of its officers, employees or agents, and no failure or delay by the Super
Priority Agent or any Super Priority Lender with respect to the exercise of any
right, power, privilege or remedy under any of the Super Priority Credit
Agreement, other Super Priority Loan Documents or applicable law shall operate
as a waiver thereof, and the single or partial exercise of any such right,
power, privilege or remedy shall not preclude any later exercise of any other
right, power, privilege or remedy. (c) The Loan Parties, the Super Priority
Agent and the Super Priority Lenders party hereto hereby acknowledge and agree
that to date, Super Priority Agent and the Super Priority Lenders have not
elected to exercise any such rights and remedies available to them. [The
remainder of this page is intentionally left blank.] 8 502327881 v7
1205867.00001



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente009.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente010.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente011.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente012.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente013.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente014.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente015.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente016.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente017.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente018.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente019.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente020.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente021.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente022.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente023.jpg]




--------------------------------------------------------------------------------



 
[waiverandfirstamendmente024.jpg]
AUSTRALIANSUPER, as a Super Priority Lender By: Marathon Asset Management L.P.
Its Manager By: Name: Title: Northstar Healthcare Acquisitions, L.L.C. Limited
Conditional Waiver To Super Priority Credit Agreement Signature Pages



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente025.jpg]
 



--------------------------------------------------------------------------------



 
[waiverandfirstamendmente026.jpg]
MAM CORPORATE LOAN FUND, as a Super Priority Lender By: Marathon Asset
Management L.P. Its Portfolio Manager By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Limited Conditional Waiver To Super Priority Credit
Agreement Signature Pages



--------------------------------------------------------------------------------



 